Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 17/188,344 filed on 3/4/22. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Closest prior art(s) of record teaches An electronic label, comprising: a plurality of display screens; a repeater configured to receive content data to be displayed on the plurality of display screens and distribute the content data to a communicator according to a signal strength between the repeater and the communicator; the communicator configured to receive the content data from the repeater; and a controller comprising a serial data interface and configured to transmit, through the serial data interface, the content data to be displayed on the plurality of display screens and a control signal generated by the controller for controlling the plurality of display screens to the plurality of display screens respectively, so as to control the plurality of display screens to display the respective content data received according to the control signal.
However, does not specifically teach and/or disclose wherein the serial data interface comprises at least one selection interface configured to select at least one of the plurality of display screens; and wherein the controller is further configured to: select the plurality of display screens through the at least one selection interface at the same time in response to the content data to be displayed on the plurality of display screens being the same; and sequentially select at least one of the plurality of display screens through the at least one selection interface in response to the content data to be displayed on the plurality of display screens being different.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632